Citation Nr: 9902818	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to April 24, 1992, and to an evaluation in excess of 
30 percent thereafter, for residuals of a left eye injury, 
currently evaluated at 30 percent.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1968 to June 1971, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. In July 
1996 the Board remanded the case for additional development, 
and the case has subsequently been returned to the Board for 
appellate review. 



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  He maintains, in 
substance, that the current evaluation assigned for his left 
eye disability does not accurately reflect the severity of 
that disability.  The veteran relates that his left eye 
vision is so poor that he is unable to obtain or maintain any 
type of substantially gainful employment.  The veteran 
asserts that he is legally blind for driving and employment 
purposes.  The veteran relates that he lives in a rural area 
in Michigan, and there is no mass transit to provide 
transportation to any employment he could obtain, and he 
asserts that he has been turned down for vocational 
rehabilitation by local, State and Federal agencies, on the 
basis that he would not become gainfully employed due to his 
visual impairment.  Therefore, a favorable determination has 
been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed all of the 
evidence of record.  Based on a review of the evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
prior to April 24, 1992, and to an evaluation in excess of 
30 percent thereafter, for residuals of a left eye injury.  
It is further the decision of the Board that the 
preponderance of the evidence is against a total evaluation 
based on individual unemployability due to a service-
connected disability.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have loss of use or blindness of his 
service-connected left eye by VA standards, and prior to 
April 24, 1992, visual acuity was reported to be 20/200.

3.  An application for increased compensation based on 
unemployability received in July 1991 indicates that the 
veteran had completed 11 years of school, had occupational 
experience as a roofer and painter, and last worked in 
September 1989.  

4.  Service connection has been established only for 
residuals of a left eye injury, evaluated as 20 percent 
disabling prior to April 24, 1992, and 30 percent thereafter.

5.  The veteran's service-connected disability is not shown 
to be of a nature and severity so as to preclude the 
performance of all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
20 percent prior to April 24, 1992, and to an evaluation in 
excess of 30 percent thereafter that date for residuals of a 
left eye injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.75-4.84a, Diagnostic 
Code 6077 (1998).

2.  The requirements for a total evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  An allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Accordingly, the Board finds 
that the veteran's claim for an increased evaluation is well 
grounded.  

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant evidence 
necessary for the equitable disposition of the veteran's 
appeal has been obtained by the RO, and that all pertinent 
facts have been fully developed.  

Historically, a November 1971 rating decision indicated that 
service medical records showed that, in December 1968, the 
veteran sustained a hand grenade injury to his eyes.  Based 
on a VA examination that disclosed that the veteran's visual 
acuity was 20/20 in the right eye and 20/100 in the left eye, 
the RO granted service connection for residuals of an eye 
injury and assigned a 10 percent evaluation.  A rating 
decision dated in November 1990 increased the evaluation for 
that disability from 10 percent to 20 percent.  

In connection with the current claim, the veteran submitted 
an application for increased compensation based on 
unemployability in July 1991.  A January 1992 rating decision 
denied an increased evaluation for the left eye disability 
and determined that entitlement to a total evaluation based 
on unemployability was not established.  However, a rating 
decision dated in September 1993 increased the evaluation for 
the residuals of the veteran's left eye injury from 
20 percent to 30 percent, effective April 24, 1992, and the 
denial of a total evaluation based on individual 
unemployability was continued by that rating decision.  This 
appeal followed.


I.  Evaluation for Left Eye Disability

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (1998).  

In this case, the residuals of the veteran's left eye injury 
are evaluated based on impairment of visual acuity or field 
loss.  In addition, unless the veteran is blind in one eye as 
a result of a service-connected disability, consideration 
cannot be given to the effects of the nonservice-connected 
right eye, which in this case consists of an anatomical loss 
of the right eye.  See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.14.

The veteran was afforded a VA examination in August 1991 in 
connection with his claim for an increased evaluation for his 
left eye disability.  The general medical portion of the 
examination indicated that the veteran's vision in his left 
eye was corrected with glasses to 20/200.  It was also noted 
that the veteran had night blindness, photosensitivity and 
corrected vision to 20/200.  The examiner further indicated 
that the veteran was legally blind in that eye for purposes 
of driving and employment although he also reported that the 
veteran was unemployed and unable to find employment because 
of the dual injury.  A more specialized examination in the 
eye clinic in that same month indicated that the veteran's 
visual acuity was correctable to 20/200.  

When the Schedule for Rating Disabilities is applied to those 
clinical findings, vision in the service-connected eye being 
20/200, and the vision of the other eye, which is presumed 
normal for rating purposes, is 20/40, results in a 20 percent 
evaluation under Diagnostic Code  6077.  As such, the January 
1992 rating decision was correct in continuing the 20 percent 
evaluation.  However, the veteran submitted an additional 
examination of his eyes performed on April 24, 1992, which 
indicated that the veteran's visual acuity had decreased to 
20/300.  The veteran was also afforded additional VA 
examinations in October and November of 1992 which indicated 
that the veteran's corrected and uncorrected visual acuity of 
the left eye was 10/200.  In May 1993, a visual field 
contraction examination found the impairment of the vision 
field to be 45 degrees, but not to 30, averaging 43.1.  

When these findings were compared to the Schedule for Rating 
Disabilities, the September 1993 rating decision correctly 
noted that the decrease in the visual field under Diagnostic 
Code 6080 would result in only a 10 percent evaluation, while 
the decreased visual acuity of 10/200 would result in a 
30 percent evaluation effective April 24, 1992, the date of 
the medical record submitted by the veteran showing a 
decreased visual acuity.  

The veteran underwent additional VA examinations in September 
1996 and March 1997, and the case was eventually referred by 
the RO to the Director of VA Compensation and Pension Service 
pursuant to the Boards Remand in this case.  An Advisory 
Opinion as to visual efficiency dated in June 1998 indicated 
that:

The records show the veteran's service-
connected (SC) visual impairment of the 
left eye is evaluated as 30 percent 
disabling.  Thirty percent is the maximum 
evaluation for one eye unless the eye is 
enucleated.  Visual acuity on a March 27, 
1997, examination was shown as counting 
fingers at four feet (distant) and 20/400 
(near).  Goldmann Bowl perimeter 
measurements disclosed average 
contraction of visual fields to 
10.75 degrees.  Neither decreased visual 
acuity nor contraction of visual fields 
equates to blindness having only light 
perception.  Since the evidence does not 
establish blindness in the SC left eye, 
38 C.F.R. § 3.383 does not apply.

Based on this evidence, the Board concludes that the criteria 
for an evaluation in excess of 20 percent for the veteran's 
left eye disability prior to April 24, 1992, and to a 
30 percent evaluation thereafter have not been met.  
Accordingly, a higher evaluation prior to and after April 24, 
1992, is not warranted.


II.  Total Rating Based on Individual Unemployability

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities (Schedule) prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The veteran contends that, due to his service-connected left 
eye disability, he is unable to obtain or maintain any type 
of substantially gainful employment.  In this regard, a July 
1991 application for increased compensation based on 
unemployability indicated that the veteran had completed 11 
years of school, had occupational experience as a roofer and 
painter, and last worked in September 1989.  The veteran's 
only service-connected disability consists of his left eye 
injury residuals, which indicated as above, is evaluated as 
30 percent disabling.  

There is little in the way of evidence in the record 
concerning the veterans employability or unemployability.  
The veteran clearly does not meet the percentage requirements 
for a total evaluation base on individuality set forth in 
38 C.F.R. § 4.16(a).  In order to satisfy the percentage 
requirements of that regulation the veteran must have, in the 
case of one service connected disability, an evaluation of 60 
percent for that disability.  As indicated above, the 
veterans service-connected left eye disability is evaluated 
as 30 percent disabling, and thus does not satisfy the 
provisions of that regulation.

Nevertheless, [i]t is the established policy of the [VA] 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Under this regulation factors such as 
employment history, educational and vocational attainment 
and all other factors having a bearing on the issue will be 
considered in the assignment of a total evaluation based on 
individual unemployability.  

However, the only other factor which has any significant 
bearing on the veterans employability, beyond his service-
connected left eye disability, is the anatomical loss of his 
right eye.  In this regard the Board would note that in the 
veterans application for individual unemployability he 
reported that he had last worked in September 1989, which 
corresponds with the date of the injury in which the veteran 
lost his right eye.  It is also significant that, for VA 
disability purposes, until the veteran meets the requirements 
for blindness in his service connected left eye, his right 
eye must be considered normal.  See 38 C.F.R. §§ 3.383(a)(1).  

In addition, there is no medical opinion to the effect that 
the veteran is totally disabled due solely to his service-
connected left eye disability.  While the examiner who 
performed the August 1991 VA examination stated that "[h] e 
is legally blind in that [left] eye for the purposes of 
driving and employment [,]" he also noted he is unemployed, 
has not been able to find employment because of his dual 
injury.  Simply put, while the veteran may be legally blind 
in his service-connected left eye, but not blind at this 
point for VA purposes, it is the combination loss of his 
right eye with the decreased visual acuity of the left eye 
which renders him unemployable.  

As noted above, the veteran was able to pursue his occupation 
as a roofer and painter with the decreased vision in his left 
eye until he sustained the injury to his right eye.  
Accordingly, the Board concludes that the veteran is not 
entitled to a total evaluation based on individual 
unemployability due to his service-connected disability.



ORDER

An evaluation in excess of 20 percent prior to April 24, 
1992, and to a 30 percent evaluation thereafter for residuals 
of a left eye injury is denied.

A total evaluation based on individual unemployability due to 
a service-connected disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
